       CASE 0:14-md-02551-SRN-BRT Doc. 1061 Filed 04/25/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

IN RE: NATIONAL HOCKEY LEAGUE          )
PLAYERS’ CONCUSSION INJURY             )                 MDL No. 14-2551 (SRN/BRT)
LITIGATION                             )
                                       )
This Document Relates to:              )
                                       )                             ORDER
Petit, et al. v. Nat’l Hockey League   )
No. 15-cv-3666 (SRN/BRT)               )
______________________________________ )


        IT IS ORDERED that the matter of Petit, et al. v. National Hockey League, case

number 15-cv-3666 (SRN/BRT), is hereby dismissed with prejudice as to all named

plaintiffs, each party bearing its own attorney’s fees and costs.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



       Dated: April 25, 2019

                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
